DECOUPLED ALIGNMENT SHROUD FOR VARIABLE CONNECTOR ROUTING

Primary Examiner: Gary Harris 		Art Unit: 1727       May 26, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 & 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art made of record Inoue US 2015/0329174 discloses a component cover (22) that is connected to frames (32 & 33) (see figure 2 & 6) and to a battery system (40) of a power unit (19) and motor unit (25) [0036].
 However, the claim 1 now requires the hollow cylindrical portion defines an opening along a height of the hollow cylindrical portion and at least one shroud alignment feature comprising two slots configured to be aligned with slots of the leadframe, a first slot of the two slots disposed along a first line and a second slot of the two slots being disposed along a second line, the first and second lines having an angle of about 120 degrees therebetween as measured from a center of the shroud, which provides sufficient specificity to the claim as it clearly describes for instance figure 1f.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727